Citation Nr: 1422849	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  07-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 with subsequent service in the Navy Reserves from April 1980 to February 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  This claim was before the Board previously in July 2011.  The Board opted to remand the claim to the RO for additional development.  Specifically, the Board wanted the RO (1) to obtain the Veteran's Navy Reserves personnel and treatment records not already associated with the claim as well as any other records related to the Veteran's disability retirement from the reserves; and (2) to obtain a VA neurological evaluation with nexus opinion.  The Board finds that the RO substantially complied with the remand directives by obtaining a VA neurological examination with opinion completed in September 2011, and obtaining the original claims folder in September 2011 containing the Veteran's personnel and treatment records from the Naval Reserves.  Accordingly, the requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

After the last supplemental statement of the case in May 2012, the Veteran submitted information that he had been prescribed medications for depression and migraine headaches, as well as an inhaler.  It is not necessary for the RO to review this evidence as it is not relevant to the issue on appeal.  Also, at that time, the Veteran indicated that he had more information or evidence to submit, which would be done within 30 days, but nothing further has been submitted.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran had a documented seizure during the Navy Reserves in June 1993, which was deemed to occur in the line of duty and was the basis for temporary disability retirement in September 1994, and ultimate separation in February 1998. 

2.  The evidence of record demonstrates that the Veteran does not have a current seizure disorder.  The Veteran has not had a documented seizure post-service and does not take anti-seizure medication on a continuous basis. 


CONCLUSION OF LAW

The criteria for a service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Establishing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis for epilepsies. 38 C.F.R. § 3.309.  For a disability to be considered chronic in service, it must manifest to a degree of 10 percent or more within one year after the date of separation.  38 C.F.R. § 3.307.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Qualifying Service

Whether service connection on a presumptive basis is applicable to this claim is dependent on the Veteran's military status at the time of the in-service incurrence.  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of IADT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316 , 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT.  38 U.S.C.A. §§ 101(24), 106, 1110.  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.  Analysis

The Veteran contends that he is entitled to service connection for a seizure disorder because he was found to have a seizure disorder related to service while in the Navy Reserves.  

The record supports the occurrence of seizures during the Veteran's active service in the Navy Reserves.  The first in-service seizure occurred in June 1993.  Per the Report of the Medical Board of the Naval Medical Center, during an active duty tour on a United States Naval ship, the Veteran was admitted to the Naval Hospital in San Diego for a seizure disorder.  The Veteran told the treating physician that he was well until he experienced a seizure, which the physician described as a tonic-clonic movement with tongue biting and followed by an altered state of consciousness (described in the report as a postictal state).  The record also demonstrates the occurrence of two additional seizures in 1996-97 following a head injury during a home invasion, while he was still in the Reserves, but after his September 1994 placement on the Temporary Disability Retirement List.  

While a finding of an in-service incurrence is important, a finding of a current disability is essential before moving to the final element of nexus.  In the absence of proof of a current disability there can be no valid service connection claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Board recognizes the 1997 assessment made by the military Physical Evaluation Board (PEB) in finding that the Veteran had a seizure disorder, which the PEB deemed as a permanent disability, the current medical evidence of record proves otherwise.  To provide a framework as to what a current seizure disability would be, the Board examined the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. §§  4.120, 4.121, 4.122, Diagnostic Code 8910, 8912.  A compensable 10 rating is warranted when there is either a confirmed diagnosis of epilepsy and a history of seizures or when continuous medication is required to control the epilepsy.  See Note (1), General Rating Formula for Major and Minor Epileptic Seizures.   

In the instant case there is neither a current diagnosis nor the continuous use of medication to manage a seizure disorder.  Since formal discharge from the Reserves, the Veteran has reported having one seizure.  Per the record, the Veteran went to the emergency room at East Texas Medical Center in January 2006 claiming he had a seizure.  However, the treating physicians characterized the Veteran's claimed seizure as an acute fainting spell (or syncope) related to the stress surrounding a death in his family, and did not formally diagnose the Veteran with a disability.  

Additionally, no evidence of seizures has been noted on any subsequent medical evaluations of record.  In February 2007, the Veteran underwent physical evaluation related to a claim for Social Security disability benefits.  Despite reporting seizures, no active disease was seen.  The Veteran also underwent medical evaluation related to VA's disability benefit process in September 2011.  The Veteran actively denied any current seizure activities or related symptoms such as aura, or fainting spells.  

Furthermore, the Veteran is no longer taking anti-seizure medications.  Although the Veteran has given conflicting statements as to when he stopped using anti-seizure medication, it is clear that he has not taken any such medication for several years.   The Veteran told the September 2011 VA examiner that he had weaned himself off his prescribed anti-seizure medication two to three years prior and has not had any seizures.  The Veteran has also made statements of record that he stopped taking anti-seizure medications as early as 1997. 

Without an active seizure disorder or at a minimum continuous treatment for a controlled seizure disorder, the Board must deny the Veteran's claim as a matter of law. 

III.  VA's Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when VA sent the Veteran a June 2005 notice containing information pertinent to the Veteran's service connection claim prior to the RO's August 2006 rating decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  To that end, VA obtained the Veteran's service treatment records, and post-service treatment records, and medical records from the Social Security Administration including consultative examination reports.  The Board notes that upon remand, VA was able to obtain his original claims file containing personnel and treatment records from the Navy Reserves.   

Additionally, the Board recognizes that it did not obtain the most up-to-day medical treatment records for the Veteran.  However, based upon the Veteran's statements, the Board finds that it has all relevant information pertaining to the claimed seizure disorder.  The Board has records pertaining to every claimed seizure of record and the Veteran specifically asserts that he has not had any seizure activity since January 2006.  Accordingly all pertinent information is at the Board's disposal to make a decision.

Additionally, the Veteran was also provided with a VA neurological examination, in September 2011.  The Board finds the VA examination was thorough, adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim. The examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed seizure disorder.  Furthermore, the Veteran has not voiced any concerns with adequacy of the examination.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board recognizes the age of this examination as being more than two years old.  However, based on the Veteran's statements that he does not currently have a seizure disorder and/or any symptoms related to a seizure disorder per the September 2011 examination report, further examination would not add to the development of the Veteran's claim.

Lastly, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal than has already been obtained.   


ORDER

Service connection for a seizure disorder is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


